DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendment submitted 8/29/22 have been fully and carefully considered.
The claim objections and rejections under 35 USC 112(b) and (d) are withdrawn in view of applicant’s amendments and arguments submitted 8/29/22.
Regarding the claim rejections under 35 USC 103, applicant argues that Baabbad ‘988 fails to teach or fairly suggest all limitations of the claims, as amended, because in Baabbad because the tubular condenser (11)/heater (9) of Baabbad can be considered a “container” in the sense of the invention because a container is by definition something that serves to “preserve” or “hold” (see arguments page 24, last paragraph, through page 25, last paragraph). This is not found persuasive. A distillate container, under broadest reasonable interpretation of the invention would need to be a space which is contained, i.e. separated, from the feed container, however still is in thermal contact with the feed container, as claimed, therefore Baabbad reads upon this limitation, additionally, as disclosed in Baabbad Fig 4, the condenser/heater are one continuous container (see Fig 4, [0052-0057]). Additionally applicant argues the outlet (17) of Baabbad only discharges impurities, and not liquid (see arguments page 26, first paragraph). This is not found persuasive, as the outlet of Baabbad does not discriminate between impurities that build up in the evaporating liquid, and the liquid itself, and naturally the outlet must necessarily remove some amount of water in addition to impurities, as the outlet does not filter or perform any other function as disclosed by Baabbad.
Further arguments pertaining to dependent claims are alleged as being allowable for the same reasons as above (see arguments page 26, 2nd paragraph to last paragraph), these are also not found persuasive for the same reasons set forth above. 
This action will be made Final, necessitated by amendment.
Claim Objections
Claim 10 is objected to because of the following informalities:  in lines 2-3, “the vapor selected from” should recite “the vapor is selected from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7 and 9-20, in claim 1, the last limitation directed toward “valves (23,26)…for controlling discharge of the feed liquor” is confusing, because as disclosed in applicant’s specification valve (26) is for discharging the distillate. Therefore adding “and the distillate” would overcome this rejection.
Regarding claim 8, there is confusion in agreement between “a level indicator (20,25)” and “the level indicators (20,25)” – agreement is required.
Regarding claim 18, the limitation “high altitudes” is a relative term, and the exact metes and bounds of “high” is not clearly set forth, therefore one cannot determine what is “high” and what is not “high” and the claim is unclear.
Regarding 20, the limitation “physical methods for cleaning the distillation assembly (1)” is confusing how “physical methods” are integrated into an apparatus claim. Applicant can recite “physical devices” to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) in combination with Taylor (US 2007/0007120) and Godshall (US 2013/0168224).
With regard to claim 1, 3-4, Baabbad teaches a distillation assembly having an evaporation container (9) and, arranged therein (as per claim 3, evaporation container is inside condensation container), a condensation container (11); in a sidewall of the evaporation container, there are solar cells which give off residual heat, to the liquid that is to be evaporated, and with which electricity is generated; the resulting steam is conveyed by a vacuum pump (29) into the condensation container; the heat of condensation is transferred to the evaporation container, or to the liquid contained therein (as per claim 4); there is an inflow line (7) and an outflow line (17) for the liquid that is to be evaporated, and an outflow line for the distillate (shown in figures, no reference character provided. See Figure 4, and [0052-0057]); Baabbad notes that the solar cells are arranged in a sidewall of the evaporation container and obtain, through a glass window, concentrated solar radiation from a solar collector. In that context, it is implicitly clear that, even independently of the heat output from the solar cells, solar radiation impinges directly on the container and thus contributes to evaporation ([0053] thereby being a solar assembly). 
However Baabbad does not teach wherein the system comprises valves and/or pumps for controlling feed and discharge of the feed liquor
Taylor teaches a desalinator that can be heated by solar energy (See title, abstract, [0003]), Taylor teaches outer condensation chamber 11 encompassing inner evaporation chamber 12 (see Fig 1, [0015-0016]) and the system has advantageous operating costs [0038-0043], the sea water input to the device is controlled by diaphragm pump 50a and throttling valve 50 feeding device (see Fig 5, [0020]), and that feed sea water is input via 14a, concentrate removed via outlet 18a, of inner tube container 12, of which the outer wall is in thermal contact with outer tube container 11, where condensate 19 forms on the thermal wall, therefore transferring heat from the condensing container to the inner container seawater, condensate removed through outlet 20a (see Figs 1-2, [0015]).
Godshall teaches a system for generation of clean water from non-potable water utilizing solar energy (see title, abstract), Godshall teaches wherein it is standard practice to include components 52, such as controllers pumps and blowers that are solar powered to ensure proper running of the system (see Fig 1, [0066]), and in scaled up system similar components are provided (see Fig 5, [0080,0095]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Baabbad with the appropriate pumps, valves and connections as suggested by Taylor and Godshall, while improving the heat exchange relationship between condenser and feed containers in Baabbad as suggested by Taylor to improve controller and operability of the system and efficiency in a manner that was standard practice to one having ordinary skill in the art.
With regard to claim 2, Baabbad teaches all limitations as set forth above, including that the solar energy is received inside chamber (9) therefore being transparent to absorb the rays, however Baabbad does not teach wherein the evaporation chamber is inside the condensation container.
Taylor teaches a desalinator that can be heated by solar energy (See title, abstract, [0003]), Taylor teaches outer condensation chamber 11 encompassing inner evaporation chamber 12 (see Fig 1, [0015-0016]) and the system has advantageous operating costs [0038-0043].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Taylor teaches an art recognized equivalent constructional choice to Baabbad and it would have been obvious to modify the constructional setup in view of Taylor as having advantageous operating costs.
With regard to claim 16, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the container surfaces comprise corrugations and/or ribs.
Taylor teaches a desalinator that can be heated by solar energy (See title, abstract, [0003]), Taylor teaches outer condensation chamber 11 encompassing inner evaporation chamber 12 (see Fig 1, [0015-0016]) and the system has advantageous operating costs [0038-0043], wherein corrugations 12d are on the inner surface of condensation chamber and outer surface of evaporation chamber to increase heat transfer area (see Fig 2, [0016]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Taylor teaches the heat transfer area advantages of corrugations and therefore would be motivated to further include corrugations in the system of Baabbad when modifying with Taylor to improve heat transfer from condensing surfaces.
Regarding claim 18, the method of operation directed to locating the system at a high altitudes, and therefore the method of operating fails to distinguish over the invention of modified Baabbad as set forth above, see MPEP 2114 (II).

Claims 5, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) in combination with Taylor (US 2007/0007120) and Godshall (US 2013/0168224) as applied above and further in combination with Ba-abbad et al (US 8,419,904).
With regard to claim 5 and 12-14, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the solar comprises Fresnel or parabolic trough mirrors that sun track nor frame.
Ba-abbad teaches a solar water purification system (see title, abstract) Ba-abbad teaches the system advantageously concentrates sunlight for water desalination and that it comprises sun-tracking reflector mirror 102 and two-axis Fresnel concentrator 104 that concentrates sunlight on central water purification boiler module 106, mounted on frame 128/126/124/118 that tracks sun as claimed (as per claims 13-14) (see Fig 1-2, C2:L55 – C3:L61).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Ba-abbad to advantageously concentrate sunlight for water desalination in the system of Baabbad.
With regard to claim 15, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein one or more boiling stones and/or boiling rods are placed in the feed liquid container as claimed and agitated.
Ba-abbad teaches a further embodiment of the system wherein inner column 402 of boiling chamber comprises cleaning rods 404 operatively mounted on rotating shaft 406 for agitation and to drive solids off of walls and clean vessel (see Fig 4, C4:L7-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Ba-abbad to include the cleaning agitation rods and agitation drive shaft to clean walls of vessel.
Regarding claim 19, one having ordinary skill in the art before the effective filing date of the invention knew that portability and adaptability of solar installations was important to allow the system to be broken down and moved as needed, therefore it was well-known routine skill to adapt the mirrors of modified Baabbad to be inflatable, foldable, expandable and/or collapsible for adapatablity of the system via design choice.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) in combination with Taylor (US 2007/0007120) and Godshall (US 2013/0168224) as applied above and further in combination with Collier Jr. (US 5,505,917).
With regard to claim 6, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the system comprises components of corrosion resistant materials as claimed.
Collier teaches a solar heat exchanger for disinfecting water, Collier teaches the concentric tubes 210 and 220 receiving concentrated solar light from reflector 110 and constructed of material with resistance to corrosion (see Figs 1-3, C2:L35-C3:L40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Collier via construction of the system of Baabbad of known corrosion resistant material as taught by Collier to avoid corrosion issues in the system of Baabbad.

Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) in combination with Taylor (US 2007/0007120) and Godshall (US 2013/0168224) as applied above and further in combination with Sears (US 5,968,321).
With regard to claims 7-8 and 10-11, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the system comprises flow control system and valves associated with reservoir, nor the system comprises heat exchangers for feed inlet and product outlet streams.
Sears teaches a vapor compression evaporation condensation water purification system (see title, abstract), Sears teaches wherein the distillation system 21 generates FEED, WASTE and PRODUCT water composition streams that are sent to heat exchanger 43/44 to recover heat and control my flow control valves 48/62 and monitors 47/63 from product and waste and feed streams, and moved by pumps 59/69 and controlled by level control indicators in the system (see Fig 1 and 3-4, C3:L 15-46, C4:L21-C5:L60).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Sears to include known monitors, controls and heat recovery heat exchangers between incoming and outgoing streams of the system via monitors to both efficiently operate the system and perform that in a controlled manner as taught by Sears to improve operation of the system of Baabbad.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) as applied above and further in combination with Haynes (US 2016/0368784).
With regard to claims 9, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the system comprises double-walled evacuated tube.
Haynes teaches a high efficiency solar water desalination system (see title, abstract), Haynes teaches components of the entire system including evaporation and condensation chambers are surrounded by double walled vessel 20a/b under low vacuum pressure to maintain very low conductive and convection heat loss in the system (see Fig 1, [0049]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Haynes to include double walled evacuated evaporation chamber to maintain very low conductive and convection heat loss in the system of Baabbad.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) in combination with Taylor (US 2007/0007120) and Godshall (US 2013/0168224) as applied above and further in combination with Holtzapple et al (US 2008/0083605).
With regard to 17, Baabbad teaches all limitations as set forth above, however Baabbad does not teach wherein the system further comprises vacuum pump that generates negative pressure in the at least one feed container containing the evaporating feed liquor.
Holtzapple teaches a desalination system for evaporating a saline feed liquor to generate purified water (see title, abstract). Hotltzapple teaches wherein a vacuum pump is needed to maintain the system below one atmosphere which is needed to remove noncondensibles (see [0065]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that to operate the system of Baabbad wherein the evaporation container of Baabbad is maintained below 1 atmosphere and the remove noncondensibles as taught by Holtzapple that a further vacuum pump would be included in the system to ensure removal of noncondensibles and below atmospheric temperature.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baabbad et al (EP 2229988 A1) in combination with Taylor (US 2007/0007120) and Sears (US 5,968,321).
With regard to claim 8, Baabbad teaches a distillation assembly having an evaporation container (9) and, arranged therein (as per claim 3, evaporation container is inside condensation container), a condensation container (11); in a sidewall of the evaporation container, there are solar cells which give off residual heat, to the liquid that is to be evaporated, and with which electricity is generated; the resulting steam is conveyed by a vacuum pump (29) into the condensation container; the heat of condensation is transferred to the evaporation container, or to the liquid contained therein (as per claim 4); there is an inflow line (7) and an outflow line (17) for the liquid that is to be evaporated, and an outflow line for the distillate (shown in figures, no reference character provided. See Figure 4, and [0052-0057]); Baabbad notes that the solar cells are arranged in a sidewall of the evaporation container and obtain, through a glass window, concentrated solar radiation from a solar collector. In that context, it is implicitly clear that, even independently of the heat output from the solar cells, solar radiation impinges directly on the container and thus contributes to evaporation ([0053] thereby being a solar assembly). 
However Baabbad does not teach wherein the system comprises valves and/or pumps for controlling feed and discharge of the feed liquor, nor gravitational flow of feed liquid and condensate out of the containers
Taylor teaches a desalinator that can be heated by solar energy (See title, abstract, [0003]), Taylor teaches outer condensation chamber 11 encompassing inner evaporation chamber 12 (see Fig 1, [0015-0016]) and the system has advantageous operating costs [0038-0043], the sea water input to the device is controlled by diaphragm pump 50a and throttling valve 50 feeding device (see Fig 5, [0020]), and that feed sea water is input via 14a, concentrate removed via outlet 18a, of inner tube container 12, of which the outer wall is in thermal contact with outer tube container 11, where condensate 19 forms on the thermal wall, therefore transferring heat from the condensing container to the inner container seawater, condensate removed through outlet 20a (see Figs 1-2, [0015]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Baabbad with the connections as suggested by Taylor, while improving the heat exchange relationship between condenser and feed containers in Baabbad as suggested by Taylor to improve controller and operability of the system and efficiency in a manner that was standard practice to one having ordinary skill in the art.
However Baabbad does not teach wherein the system comprises flow control system and valves associated with reservoir, nor the system comprises heat exchangers for feed inlet and product outlet streams.
Sears teaches a vapor compression evaporation condensation water purification system (see title, abstract), Sears teaches wherein the distillation system 21 generates FEED, WASTE and PRODUCT water composition streams that are sent to heat exchanger 43/44 to recover heat and control my flow control valves 48/62 and monitors 47/63 from product and waste and feed streams, and moved by pumps 59/69 and controlled by level control indicators in the system (see Fig 1 and 3-4, C3:L 15-46, C4:L21-C5:L60).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the solar concentration of Baabbad in view of Sears to include known monitors, controls and heat recovery heat exchangers between incoming and outgoing streams of the system via monitors to both efficiently operate the system and perform that in a controlled manner as taught by Sears to improve operation of the system of Baabbad.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest the claimed distillation assembly of claim 6, wherein the system further comprising additional feed and discharge lines through which cleaning, disinfecting, and/or rinsing liquids are fed to the distillation assembly (1), physical devices for cleaning the distillation assembly (1), selected from the group consisting of ultrasound and vibration devices, sound generators selected from the group consisting of piezo crystals and vibrator devices are installed in the distillation assembly (1) and at the at least one feed line (8) for feeding the feed liquor (4), the at least one discharge line (9) for discharging the feed liquor (4), and the at least one discharge line (10) for discharging the distillate (6), and at least one pig for checking and cleaning interior walls of tubular components of the distillation assembly (1).
Baabbad et al (EP 2229988 A1), as applied above is regarded as the closest relevant prior art, Baabbad does not teach or fairly suggest the requirement for the claimed cleaning devices all being included as claimed in claim 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772